DETAILED ACTION
This Office action is in response to the filing of this application on 7 October 2019.  Claim(s) 1-20 are pending in the application. Claims 1, 14 and 20 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai US PG pub. 20140070194 A1; in view of Oleksandr Bezvionnyi et al., “Pyrenyl substituted 1,8-naphthalimide as a new material for weak efficiency-roll-off red OLEDs: a theoretical and experimental study” New J. Chem., Jan 2018, vol. 42, pages 12492—12502; further in view of “The effect of substituted 1,2,4-triazole moiety on the emission, phosphorescent properties of the blue emitting heteroleptic iridium(III) complexes and the OLED performance: a theoretical study” Phys. Chem. Chem. Phys., Jan 2014, vol. 16, pages 17284—17294, cited in Applicant’s IDS filed on 6 May 2020.
With respect to claim 1, Lai discloses a first electrode (100, fig. 1;110, fig. 2A); a hole transport region (¶0076; NPD) disposed on the first electrode (100, fig. 1;110, fig. 2A); a first emission layer (¶0088; ADN doped with blue fluorescent emitter DPAVBi with 3 wt % was deposited on top of NPB) disposed on the hole transport region (¶0076; NPD), the first emission layer (¶0088; ADN doped with blue fluorescent emitter DPAVBi with 3 wt % was deposited on top of NPB) comprising a first light-emitting host (¶0088;ADN) and a first light-emitting dopant (¶0088;DPAVBi); a second emission layer (Host compound A: Ir(piq)2acac) disposed on the first emission layer (¶0088; ADN doped with blue fluorescent emitter DPAVBi with 3 wt % was deposited on top of NPB), the second emission layer (Host compound A: Ir(piq)2acac) comprising a first electron transport material (Host compound A) and a second light-emitting dopant (¶0088;Ir(piq)2(acac)); an electron transport region (¶0088;TPBI/LiF) disposed on the second emission layer (Host compound A: Ir(piq)2acac), the electron transport region (¶0088;TPBI/LiF) comprising a second electron transport material (TPBI, being a buffer layer and electron transport layer at the same time); and a second electrode (70, fig. 1; 145, fig. 2A) disposed on the electron transport region (¶0088;TPBI/LiF). 
In Applicant’s specification Table 2 Shown that the light emitting host is 1.7eV wherein the material for the first light-emitting host is the same as Applicant first light-emitting host (Applicant’s specification ¶0096;ADN) therefore has the same eV of 1.7eV. however Lai did not discloses wherein a triplet energy of the first light-emitting host (¶0088;ADN) (T1.sub.a), a triplet energy of the second light-emitting dopant (¶0088;Ir(piq)2(acac)) (T1.sub.b) and a triplet energy of the second electron transport material (TPBI, being a buffer layer and electron transport layer at the same time) (T1.sub.c) satisfy a relation of T1.sub.a<T1.sub.b <T1.sub.c, Lai did not specifically discloses the eV for material Ir(piq)2(acac) and TPBI. Bezvikonnyi teaches the material of Ir(piq)2(acac) has a ~2.0eV; see page 12497, figure 6a. Srivastava teaches the material of TPBI has a 2.7eV see figure 4. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have those material to have those eV since is a fact that the material would be obvious to have those level of eV. However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably 
With respect to claim 2, Lai discloses wherein a difference between the triplet energy of the second light-emitting dopant (¶0088;Ir(piq)2(acac) ~2.0eV) and the triplet energy of the first light-emitting host (¶0088;AND;1.7eV) (T1.sub.b-T1.sub.a) is equal to or greater than about 0.3 eV.
With respect to claim 3, Lai discloses wherein a difference between the triplet energy (~2.7eV) of the second electron transport material (TPBI, being a buffer layer and electron transport layer at the same time) and the triplet energy of the second light-emitting dopant (¶0088;Ir(piq)2(acac);~2.0eV) (T1.sub.c-T1.sub.b) is equal to or great than about 0.4 eV.
With respect to claim 4, Lai discloses wherein the triplet energy of the first light-emitting host (¶0088;AND;~1.7eV as applied to claim above) (T1.sub.a) is equal to or greater than about 1.3 eV and equal to or less than about 2.0 eV.
With respect to claim 5, Lai discloses wherein the triplet energy of the second light-emitting dopant (¶0088;Ir(piq)2(acac);~2.0 eV as applied to claim above) (T1.sub.b) is equal to or greater than about 1.7 eV and equal to or less than about 2.8 eV.
With respect to claim 6, Lai discloses wherein the triplet energy of the second electron transport material (TPBI, being a buffer layer and electron transport layer at the same time; ~2.7eV as applied to claim above) (T1.sub.c) is equal to or greater than about 2.2 eV and equal to or less than about 3.3 eV.
With respect to claim 7, Lai discloses wherein the first light-emitting dopant (¶0088;DPAVBi) is doped in the first light-emitting host (¶0088;ADN), wherein the second light-emitting dopant (¶0088;Ir(piq)2(acac)) is doped in the first electron transport material (Host compound A), and wherein a doping ratio of the first light-emitting dopant (¶0088;DPAVBi) is less than or equal to a doping ratio of the second light-emitting dopant (¶0088;Ir(piq)2(acac)).

With respect to claim 9, Lai discloses wherein the electron transport region (¶0088;TPBI/LiF, being a buffer layer and electron transport layer at the same time) comprises: a buffer layer disposed on the second emission layer (Host compound A: Ir(piq)2acac); an electron transport layer disposed on the buffer layer; and an electron injection layer disposed on the electron transport layer, wherein the buffer layer comprises the second electron transport material (TPBI, being a buffer layer and electron transport layer at the same time).
With respect to claim 10, Lai discloses wherein the first emission layer (¶0088; ADN doped with blue fluorescent emitter DPAVBi with 3 wt % was deposited on top of NPB) comprises a first sub emission layer, a second sub emission layer and a third sub emission layer, which are neighbored on a plane, and the first sub emission layer comprises the first light-emitting host (¶0088;ADN) and the first light-emitting dopant (¶0088;DPAVBi).
With respect to claim 11, Lai discloses wherein the first light-emitting dopant (¶0088;DPAVBi) and the second light-emitting dopant (¶0088;Ir(piq)2(acac)) are configured to emit lights of the same color.
With respect to claim 12, Lai discloses wherein the first sub emission layer is a blue emission layer, the second sub emission layer is a green emission layer, and the third sub emission layer is a red emission layer (¶0050).
With respect to claim 13, Lai discloses wherein the first light-emitting host (¶0088;ADN) comprises a compound (see formula after ¶0022) represented by the following Formula 1: ##STR00046## wherein Ar.sub.1 and Ar.sub.2 each independently comprises at least one of a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, and a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring, wherein R.sub.1 and R.sub.2 each independently comprises at least one of a hydrogen atom, a deuterium atom, a halogen atom, a cyano group, a substituted or unsubstituted silyl group, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted alkoxy group of 1 to 10 carbon atoms, a substituted or .


Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai US PG pub. 20140070194 A1; in view of Oleksandr Bezvionnyi et al., “Pyrenyl substituted 1,8-naphthalimide as a new material for weak efficiency-roll-off red OLEDs: a theoretical and experimental study” New J. Chem., Jan 2018, vol. 42, pages 12492—12502; further in view of “The effect of substituted 1,2,4-triazole moiety on the emission, phosphorescent properties of the blue emitting heteroleptic iridium(III) complexes and the OLED performance: a theoretical study” Phys. Chem. Chem. Phys., Jan 2014, vol. 16, pages 17284—17294; further in view of Kim et al., US PG pub. 20150155515 A1.
With respect to claim 14, Lai discloses a first electrode (100, fig. 1;110, fig. 2A); a hole transport region (¶0076; NPD) disposed on the first electrode (100, fig. 1;110, fig. 2A); a first emission layer (¶0088; ADN doped with blue fluorescent emitter DPAVBi with 3 wt % was deposited on top of NPB) disposed on the hole transport region (¶0076; NPD), the first emission layer (¶0088; ADN doped with blue fluorescent emitter DPAVBi with 3 wt % was deposited on top of NPB) comprising: a first sub emission layer overlapping with the first pixel area in the plan view; a second sub emission layer overlapping with the second pixel area in the plan to view; and a third sub emission layer overlapping with the third pixel area in the plan view; a second emission layer (Host compound A: Ir(piq)2acac) disposed on the first emission layer (¶0088; ADN doped with blue fluorescent emitter DPAVBi with 3 wt % was deposited on top of NPB), the second emission layer (Host compound A: Ir(piq)2acac) overlapping with the first pixel area, the second pixel area, and the third pixel area in the plan view; is an electron transport region (¶0088;TPBI/LiF) disposed on the second emission layer (Host compound A: Ir(piq)2acac); and a second electrode (70, fig. 1; 145, fig. 2A) disposed on the electron transport region (¶0088;TPBI/LiF), wherein the first sub emission layer comprises a first light-emitting host (¶0088;ADN) and a first light-emitting dopant (¶0088;DPAVBi), wherein the second emission layer (Host compound A: Ir(piq)2acac) comprises a first electron transport material (Host compound A) and a second light-emitting dopant (¶0088;Ir(piq)2(acac)), wherein the electron transport region (¶0088;TPBI/LiF) comprises a second electron transport material (TPBI, being a buffer layer and electron transport layer at the same time). 
In Applicant’s specification Table 2 Shown that the light emitting host is 1.7eV wherein the material for the first light-emitting host is the same as Applicant first light-emitting host (Applicant’s specification ¶0096;ADN) therefore has the same eV of 1.7eV. however Lai did not discloses wherein a triplet energy of the first light-emitting host (¶0088;ADN) (T1.sub.a), a triplet energy of the second light-emitting dopant (¶0088;Ir(piq)2(acac)) (T1.sub.b) and a triplet energy of the second electron transport 
Lai also did not specifically discloses the eV for material Ir(piq)2(acac) and TPBI. Bezvikonnyi teaches the material of Ir(piq)2(acac) has a ~2.0eV; see page 12497, figure 6a. Srivastava teaches the material of TPBI has a 2.7eV see figure 4. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have those material to have those eV since is a fact that the material would be obvious to have those level of eV. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have those material to have those eV since is a fact that the material would be obvious to have those level of eV. However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  The device of Lai is structurally identical to Applicant's claimed device. Therefore, Applicant’s claimed device is not patentable over the prior art device of Lai, since the claimed device is not patentably distinguishable from the prior art device of Lai.  In addition, since the only distinction between Applicant's claimed device and that of Lai is recited in functional language, it is incumbent upon Applicant to show that the device of Lai is not capable of operating as claimed.  
With respect to claim 15, Lai discloses wherein a difference between the triplet energy of the second light-emitting dopant (¶0088;Ir(piq)2(acac)) and the triplet energy of the first light-emitting host (¶0088;ADN) (T1.sub.b-T1.sub.a) is equal to or greater than about 0.4 eV.

With respect to claim 17, Lai discloses wherein the electron transport region (¶0088;TPBI/LiF) comprises: a buffer layer; an electron transport layer disposed on the buffer layer; and an electron injection layer disposed on the electron transport layer, wherein the buffer layer comprises the second electron transport material (TPBI, being a buffer layer and electron transport layer at the same time) and the buffer layer is adjacent to the second emission layer (Host compound A: Ir(piq)2acac).
With respect to claim 18, Lai discloses wherein the first light- emitting dopant and the second light-emitting dopant (¶0088;Ir(piq)2(acac)) are configured to emit blue light.
With respect to claim 19, Lai discloses wherein the second light-emitting dopant (¶0088;Ir(piq)2(acac) ¶0026) is doped in a weight ratio of equal to or greater than about 3% and equal to or less than about 10% with respect to the first electron transport material (Host compound A).
With respect to claim 20, Lai discloses a first electrode (100, fig. 1;110, fig. 2A); a hole transport region (¶0076; NPD) disposed on the first electrode (100, fig. 1;110, fig. 2A); a first emission layer (¶0088; ADN doped with blue fluorescent emitter DPAVBi with 3 wt % was deposited on top of NPB) disposed on the hole transport region (¶0076; NPD). the first emission layer (¶0088; ADN doped with blue fluorescent emitter DPAVBi with 3 wt % was deposited on top of NPB) comprising: a first sub emission layer overlapping with the first pixel area in the plan view; a second sub emission layer overlapping with the second pixel area in the plan to view; and a third sub emission layer overlapping with the third pixel area in the plan view; a second emission layer (Host compound A: Ir(piq)2acac) disposed on the first emission layer (¶0088; ADN doped with blue fluorescent emitter DPAVBi with 3 wt % was deposited on top of NPB), the second emission layer (Host compound A: Ir(piq)2acac) overlapping with the first pixel area, the second pixel area, and the third pixel area in the plan view; is a buffer layer disposed on the second emission layer (Host compound A: Ir(piq)2acac); an electron transport layer disposed on the buffer layer; an electron injection layer disposed on the electron transport layer; and a second electrode (70, fig. 1; 145, fig. 2A) disposed on the electron injection layer, wherein the first sub emission layer comprises a first 
Lai also did not specifically discloses the eV for material Ir(piq)2(acac) and TPBI. Bezvikonnyi teaches the material of Ir(piq)2(acac) has a ~2.0eV; see page 12497, figure 6a. Srivastava teaches the material of TPBI has a 2.7eV see figure 4. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have those material to have those eV since is a fact that the material would be obvious to have those level of eV. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have those material to have those eV since is a fact that the material would be obvious to have those level of eV. However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  The device of Lai is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822





/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822